This action was instituted by plaintiff in error, hereinafter referred to as plaintiff, against the defendant in error, hereinafter referred to as defendant, to recover damages for personal injuries alleged to have been sustained as the result of *Page 451 
negligence of the defendant in the operation of an automobile.
Trial was had to a jury and resulted in a verdict in favor of the defendant. Motion for new trial was overruled, and plaintiff has appealed by transcript. The sole error presented is the giving of a certain instruction. The alleged error is one which may not be reviewed on transcript, since instructions of the court are no part of the record unless made so by incorporating them in a case-made or bill of exceptions. Stone-braker-Zea Cattle Co. v. Hilton, 34 Okla. 225,124 P. 1062. As said in Alexander v. First National Bank of Duncan,136 Okla. 251, 277 P. 667:
"An assignment of error which requires for its determination an examination of the proceedings at the trial will not be reviewed where the record is certified as a transcript and is insufficient to constitute a case-made."
The sole error urged being one which cannot be reviewed, the judgment of the trial court will not be disturbed.
Judgment affirmed.
WELCH, C. J., CORN, V. C. J., and BAYLESS, HURST, and DAVISON, JJ., concur.